Appellant was convicted in the District Court of Wharton County of selling intoxicating liquor, and her punishment fixed at one year in the penitentiary.
The only two bills of exception in the record were filed too late. The trial term of the court below adjourned May 30, 1923, and an order was entered granting appellant ninety days after adjournment of court in which to file statement of facts and bills of exception. Ninety days is the length of time also allowed within which records should be filed in the Court of Criminal Appeals. We think an order entered within a time when bills may be filed attempting to extend the time for filing such bills of exception beyond the ninety day period, was without authority of law. Bowen v. State, 79 Tex.Crim. Rep., 186 S.W. Rep., 220. We might add, however, that we had examined the bills of exception before observing that they were filed too late and that neither of them present any error.
The facts in the record amply support the jury's conclusion of guilt. No error appearing, the judgment of the trial court will be affirmed.
Affirmed. *Page 93